Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit


No. 16-1284

                           JOSEPH DRAPALA,

                       Plaintiff, Appellant,

                                    v.

                              A.C. MOORE,

                        Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Richard G. Stearns, U.S. District Judge]


                                 Before

                      Howard, Chief Judge,
              Torruella and Lynch, Circuit Judges.


     Christopher J. Trombetta and Law Office of Christopher J.
Trombetta on brief for appellant.
     Christine P. O'Hearn, Brown & Connery, LLP, Elizabeth A.
Houlding, and Peabody & Arnold LLP on brief for appellee.


                         September 19, 2016
           Per curiam.     Joseph Drapala appeals the district court's

grant of summary judgment for his former employer, A.C. Moore, on

Drapala's claim that his termination from his management-level

position   at    age   sixty-six   constituted    age   discrimination   in

violation of Mass. Gen. Laws ch. 151B, § 4.1

           The    district   court    correctly   applied   the   familiar

burden-shifting framework from McDonnell Douglas Corp. v. Green,

411 U.S. 792 (1973).         Examining the record in the light most

favorable to Drapala, the court found that, despite establishing

a prima facie case of discrimination, Drapala could not point to

any competent evidence nor indicate any disputed fact capable of

showing that A.C. Moore's non-discriminatory explanation for his

firing -- that he had repeatedly failed to meet the company's

performance standards -- was pretextual.          Accordingly, the court

concluded that A.C. Moore was entitled to summary judgment.

           Upon a de novo review, we arrive at the same conclusion

for the same reasons and thus we summarily affirm.           See 1st Cir.

R. 27.0(c).      In doing so, we specifically note that the district




     1    This claim is all that remains of Drapala's three-count
complaint.   Drapala voluntarily dismissed his parallel federal
claim of age discrimination under the Age Discrimination in
Employment Act, 29 U.S.C. § 623(a)(2), and he declined to oppose
A.C. Moore's summary judgment motion as to his state-law claim of
intentional infliction of emotional distress.
                                     - 2 -
court properly refused to consider affidavits from individuals

whom Drapala did not identify during discovery.

          So ordered.




                              - 3 -